                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                    NO. 5:18-CR-00452-FL-1


 UNITED STATES OF AMERICA                      )
                                               )
                                                        DEFENDANT LEONID TEYF’S
           v.                                  )
                                                      SUPPLEMENTAL ARGUMENTS IN
                                               )
                                                    OPPOSITION TO MOTION TO COMPEL
 LEONID ISAAKOVICH TEYF                        )


        Defendant Leonid Isaakovich Teyf, through his attorneys of record, hereby supplements

his Memorandum in Response to the Government’s Motion to Compel Response (DE 269). In

opposition to the Government’s Motion, Defendant incorporates his prior briefing and further

shows as follows:

   I.      PROCEDURAL BACKGROUND

        On August 9, 2019, the Court granted Teyf until August 16 to supplement his

Memorandum in Opposition to the Government’s Motion to Compel (DE 245). Given the

Court’s familiarity with the procedural background regarding the February 22, 2019 subpoena

served upon Teyf, his motion to quash, and his opposition to the Government’s motion to compel

compliance, this supplemental memorandum will only address the procedural background

pertinent to the arguments raised herein.

        On November 8, 2018, a grand jury sitting in this district returned an indictment charging

Teyf with money laundering violations of 18 U.S.C. §§ 1956(h) and 1957, bribery of a public

official, use of a telephone in the commission of murder-for-hire, and a firearms violation. (DE

1). The indictment also contained a forfeiture notice advising Teyf of the Government’s intent to




          Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 1 of 12
forfeit certain assets, to wit, two real properties, a firearm, and the contents of several domestic

bank accounts.

       Less than a month later, on December 6, 2018, the grand jury returned a Superseding

Indictment adding immigration, visa fraud, and unlawful citizenship or naturalization

procurement counts against Teyf. (DE 20). The Government also amended the forfeiture

allegations and gave notice of its intent to forfeit four Mercedes Benz vehicles, artwork acquired

by Teyf, and the contents of 10 additional domestic bank accounts.

       On February 6, 2019, the grand jury returned a Second Superseding Indictment adding

four new Section 1957 counts (Counts 33-41) against Teyf’s wife, Tatyana Anatolyevna Teyf,

and five new §1957 counts (Counts 37-41) against Teyf. (DE 127). The indictment also

amended the forfeiture notice by adding two pieces of real property and three new domestic bank

accounts.

       On February 22, 2019, the Government served the subject subpoena on Teyf asking him

to produce records “customarily kept” as required by 31 C.F.R. §1010.420. The subpoena

required that Teyf produce the records to the Government by March 9, 2019. (DE 175:1).

       Teyf moved to quash the subpoena on March 11, 2019, (DE 175), and the Government

filed its opposition on the following day. (DE 181). While these motions were still pending, on

April 4, 2019, the grand jury returned a Third Superseding Indictment. (DE 215). This

Indictment did not contain new criminal charges, nor did it add any new defendants to the

charges contained therein. A comparison between the Second and the Third Superseding

Indictments demonstrates, as a matter of fact, that the Third Superseding Indictment’s sole

purpose was to add new assets to the already existing forfeiture notice. (DE 215). In this regard,

the forfeiture allegations now gave Teyf notice of the Government’s intent to forfeit a new motor



                                                  2

            Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 2 of 12
vehicle, the contents of a new domestic bank account, unidentified pieces of jewelry, and

undisbursed funds to be deposited by Lank Ventures LLC. (Id.). The forfeiture notice was also

amended by removing five bank accounts originally identified in the Second Superseding

Indictment. The factual and legal basis for the forfeiture notices in the Second and Third

Superseding Indictments is identical.

          A month later, on May 9, 2019, the grand jury returned a Fourth Superseding Indictment

adding Section 1956(1)(1) to already charged transactions. (DE 248). More tellingly, as

anticipated and forecast by Teyf in his Motion to Quash (DE 175 at p. 4), the Fourth Superseding

Indictment contained, for the first time, charges of tax violations by Teyf for purportedly making

false statements in his 2012, 2014 and 2015 tax returns regarding his interest in foreign bank

accounts, and charges for failing to report said accounts to the Financial Crimes Enforcement

Network (FinCEN), in violation of 31 U.S.C. §§5314 and 5322. (DE 248, Counts 44-50, at pp.

25-28).

    II.      ARGUMENT

          Teyf should not be compelled to respond to the February 22, 2019, grand jury subpoena.

The procedural background in this case supports a finding of grand jury abuse by the

Government which merits judicial review of what transpired before the grand jury, suppression

of any evidence obtained through the use of the grand jury after the subpoena was issued, and the

dismissal of the Third and Fourth Superseding Indictments. Additionally, given the grand jury’s

return of the Fourth Superseding Indictment, the subject subpoena is now moot, and compelling

the defendant to produce the records would constitute an impermissible use of the grand jury

process to conduct discovery regarding existing charges and obtain evidence in anticipation of

trial.



                                                 3

            Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 3 of 12
       A. THE PROCEDURAL BACKGROUND IN THIS CASE SUPPORTS A FINDING OF GRAND
          JURY ABUSE BY THE GOVERNMENT.

   Courts have recognized that the grand jury is one of the most powerful discovery tools

devised. United States v. Doe, 455 F.2d 1270, 1275 (1st Cir. 1972). “This body may call

witnesses under compulsory process and examine them in secret under oath, unhampered by the

rules of evidence or an adversary counsel’s cross-examination, or in the case of a ‘prospective

defendant’ by Fifth Amendment immunity.” 8 Moore's Federal Practice¶ 16.08[1], at 16-100

(2nd ed. 1970). However, a grand jury’s investigatory power is not unlimited, United States v.

R. Enterprises, 498 U.S. 292, 299 (1991), and “prosecutors do not have carte blanche in grand

jury matters.” United States v. Flemmi, 245 F.3d 24, 28 (1st Cir. 2001). “Grand juries are not

licensed to engage in arbitrary fishing expeditions, nor may they select targets of investigation

out of malice or an intent to harass.” Id.

       It is also improper for the Government to use the grand jury for the sole or primary

purpose of strengthening its case on a pending indictment or as a substitute for discovery.

United States v. Gibbons, 607 F.2d 1320, 1328 (10th Cir. 1979). See also United States v.

Woods, 544 F.2d 242, 250 (6th Cir. 1976) (“it is improper to use a grand jury solely to prepare a

pending indictment for trial.”); In re Grand Jury Proceedings, 814 F.2d 61, 70 (1st Cir. 1987) ("It

is well established that a grand jury may not conduct an investigation for the primary purpose of

helping the prosecution prepare indictments for trial."); Beverly v. United States, 468 F.2d 732,

743 (5th Cir. 1972) ("it is improper to use the grand jury for the purpose of preparing an already

pending indictment for trial” and “[i]t is a misuse of the grand jury to use it as a substitute for

discovery”); United States v. Moss, 756 F.2d 329, 332 (4th Cir. 1985) (“Although the courts

firmly safeguard the investigatory power of the grand jury, it is the universal rule that

                                                   4

          Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 4 of 12
prosecutors cannot utilize the grand jury solely or even primarily for the purpose of gathering

evidence in pending litigation.”).

       Generally, grand juries lose their authority to issue subpoenas once an indictment is

returned. Resolution Corp. v. Thornton, 41 F.3d 1539, 1546-47 (D.C. Cir. 1994). “While a

grand jury wields broad investigatory powers prior to returning an indictment, courts uniformly

have held that, “once a targeted individual has been indicted, the government must cease its use

of the grand jury in preparing its case for trial.” United States v. Phibbs, 999 F.2d 1053, 1077

(6th Cir. 1993). See also United States v. Badger, 983 F.2d 1443, 1458 (7th Cir. 1993); United

States v. Jenkins, 904 F.2d 549, 559 (10th Cir. 1990); United States v. Sellaro, 514 F.2d 114, 122

(8th Cir. 1973); United States v. Star, 470 F.2d 1214, 1217 (9th Cir. 1972); Beverly, 468 F.2d at

743.

       Once a defendant has been indicted, the government cannot use the grand jury for the

“sole or dominant purpose” of obtaining additional evidence against him. See U.S.A.M. §9-

11.120 directing prosecutors not to use grand juries for the sole purpose of obtaining additional

evidence against a defendant who has already been indicted. In fact, a grand jury may only be

used post-indictment to add additional defendants or crimes by an indicted defendant. In re

Grand Jury Subpoena Duces Tecum, Dated January 2, 1985 (Simels), 767 F.2d 26, 29-30 (2nd

Cir. 1985); In re Grand Jury Proceedings, 586 F.2d 724 (9th Cir. 1978).

       Since a presumption of regularity attaches to grand jury proceedings, a defendant seeking

a remedy based upon grand jury abuse bears the burden of showing that an irregularity occurred.

Moss, 756 F.2d at 332; United States v. Bin Laden, 116 F.Supp.2d 489, 492 (S.D.N.Y. 2000). In

addressing grand jury abuse claims, courts focus on factors such as the procedural background of




                                                 5

         Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 5 of 12
the case, the timing of the subpoena, the events transpiring within the grand jury, and the

government’s representations. Simels, 767 F.2d at 29-30.

       In Simels the Government served a court-issued subpoena upon defense counsel

commanding him to produce documents regarding his legal fees. Simels, 767 F.2d at 28. The

subpoena was served a week after the grand jury returned a superseding indictment. Following

an objection, the return of the subpoena was suspended. A few months later, the Government

served a grand jury subpoena on defense counsel. By then the grand jury investigation had

culminated. The defendant, his counsel and the defense bar argued that the subpoena was an

abuse of process because its sole or dominant purpose was to obtain evidence for use at trial and

that the subpoena impinged upon the defendant’s Sixth Amendment rights. In response, the

government asserted that further investigation offered the promise of “additional forfeitures,

additional charges against [the defendant] and additional defendants in a superseding

indictment.” Id., at 28. The district court held the subpoena was within the scope of the grand

jury's investigatory power and did not constitute an abuse of the grand jury process. The Second

Circuit disagreed and observed that “[t]he timing of the grand jury subpoena cast[] significant

light on its purposes.” Simels, 767 F.2d at 29. First, the court of appeals took notice of the

government’s assertion that it sought the court-issued subpoena for evidentiary purposes, given

“substantial income and resources” from the drug enterprise were elements of the offense filed

against Simels’ client. Id. Second, the court saw that the prosecution had not called a single

witness before the grand jury between the dates of the two subpoenas. After noticing that the

grand jury had otherwise been inactive during the period when the Simels grand jury subpoena

was issued, the court held that the defendant persuasively showed that trial preparation was the

dominant purpose behind the subpoena. The appellate court also concluded that the



                                                 6

         Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 6 of 12
government’s claim that the subpoena sought evidence as part of an active investigation was

weak. Ultimately, the Second Circuit quashed the subpoena. Id., at 30.

       A glance at the procedural background in this case should yield a result similar to that in

Simels. Well before the February 22, 2019, subpoena, the Government already had Teyf’s

financial records. In this regard the original November 2018, Indictment alleged that Teyf and

others opened at least 70 financial accounts in the United States, and that Teyf and others

received over $39.4 million from “[f]oreign corporations and bank accounts.” (DE 248; ¶10).

Despite adding new charges in the Superseding and Second Superseding Indictment, no new

charges or defendants were added to the Third Superseding Indictment.

       The forfeiture notices in both the Second and Third Superseding Indictments were based

upon offenses alleged in Counts One through Twenty-Six and Thirty-Three to Forty-One. The

legal bases for each - 18 U.S.C. §§981(a)(1), 982(a)(1)(C), 18 U.S.C. §924(d) and 28 U.S.C.

§2461 – were the same in both indictments. Both allegations also placed the defendant on notice

of the Government’s intent to forfeit substitute assets as provided for in 21 U.S.C. §853(p).

       The Fourth Superseding Indictment subsequently added charges based on failure to report

foreign bank accounts (Counts 48-50) and related tax violations (Counts 44-47). The subpoena

demands records relating to just such alleged accounts. That is exactly the sort of grand jury

abuse – discovery to prove charges in the Fourth Superseding Indictment – that is forbidden.

United States v. Moss, 756 F.2d 329, 332 (4th Cir. 1985).

       B. THIS COURT SHOULD COMPEL THE GOVERNMENT TO DEMONSTRATE THE
          LEGITIMATE PURPOSE OF THE GRAND JURY INVESTIGATION

       Given Teyf’s showing of grand jury abuse, the Court should now require the Government

to reveal the subject of the grand jury’s investigation. R. Enterprises, 498 U.S. at 302. Notably,

Teyf is at a disadvantage given the secrecy of grand jury proceedings and the Government’s

                                                 7

         Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 7 of 12
decision not to turn over grand jury transcripts to date. However, those obstacles do not end the

inquiry.

               A party who desires to challenge a grand jury subpoena thus may have no
       conception of the Government's purpose in seeking production of the requested
       information. Indeed, the party will often not know whether he or she is a primary
       target of the investigation or merely a peripheral witness. Absent even minimal
       information, the subpoena recipient is likely to find it exceedingly difficult to
       persuade a court that compliance would be unreasonable.

R. Enterprises, 498 U.S. at 300 (internal citations omitted). Accordingly, the Supreme Court

entrusted upon lower courts the role to “craft appropriate procedures that balance the interests of

the subpoena recipient against the strong governmental interests in maintaining secrecy,

preserving investigatory flexibility, and avoiding procedural delays.” Id. By way of example,

the R. Enterprises Court suggested that district courts require the Government reveal the subject

of the investigation in camera so they may determine whether the motion to quash has a

reasonable prospect of success. Id., at 302.

       Other courts have adopted different techniques to ascertain how the grand jury was used

when post-indictment subpoenas were issued. In response to the defendant’s grand jury abuse

claims, the prosecution in In re Grand Jury Proceedings, 1994 U.S. App. LEXIS 18695 (1st Cir.

1994) was required to submit an ex parte affidavit, signed by the prosecutor, explaining why the

questioning of the defendant did not have the primary purpose of assisting the prosecution of the

pending indictment. The First Circuit Court of Appeals held that requiring a sealed ex parte

affidavit from the prosecution was an adequate procedure under the circumstances of that case,

in order to probe whether the prosecution was attempting to abuse the grand jury process in its

interrogation of the defendant. Id. at 6-7. See also Doe, 455 F.2d at 1275 (following claim of

grand jury abuse that prosecutors used Boston grand jury to strengthen case in Central District of

California, circuit court ordered prosecution to give California court the Boston grand jury

                                                 8

           Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 8 of 12
transcripts of all testifying witnesses for in camera review as to California testifying witnesses);

United States v. Thompson, 944 F.2d 1331, 1337 (7th Cir. 1991) (in camera review of witness

transcript showed grand jury was used to conduct discovery into charges already pending against

defendant).

       Here, there is every reason to conclude that the Government is attempting to use the

grand jury subpoena as a discovery tool. The Third Superseding Indictment contained no

additional defendants or criminal charges. The Fourth Superseding Indictment (Counts 44-50)

alleges that Defendant violated tax laws by failing to disclose foreign bank accounts. The grand

jury subpoena seeks information about any foreign bank accounts in which he has an interest.

Clearly, any records produced in response to the subpoena would be used by the Government as

evidence at trial. Compare United States v. Moss, 756 F.2d 329, 332 (4th Cir. 1985) (Ervin, J.)

(explaining that “[w]hen applied correctly,” the test “permits grand juries to investigate

additional individuals who become suspects only after an indictment has been returned, while

precluding use of the grand jury for discovery.”). Therefore, just as in Simels, the prosecution in

this case should be required to provide evidence as to what transpired after the grand jury

subpoena was issued. At a minimum, it would be expected that the Government maintained

contemporary notes detailing the witnesses and evidence presented before the grand jury panels

that returned the five indictments and their connection to the possible charges or persons. The

Court should also review those notes and logs to ensure that grand jury proceedings were not

abused.




                                                  9

          Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 9 of 12
          C. FOLLOWING A FINDING OF GRAND JURY ABUSE, THE COURT SHOULD SUPPRESS
             THE EVIDENCE OBTAINED AS A RESULT OF SAID ABUSE AND DISMISS THE THIRD
             AND FOURTH SUPERSEDING INDICTMENTS.

          Since the Government’s sole or primary reason to use the grand jury between the Second

and Third Superseding Indictments was to improve a forfeiture allegation in existence since the

original November 2018 indictment, this Court should suppress any evidence obtained after the

February 2, 2019, Second Superseding Indictment. Bin Laden, 116 F.Supp.2d at 491.

Moreover, since the Third, and hence subsequent Fourth, Superseding Indictments were obtained

as a result of the grand jury abuse, this Court should enter an order dismissing both indictments.

Moreover, the subpoena served upon Teyf should be set aside as moot given the Government’s

decision to add failure to report foreign account violations (Counts 48-50) and related tax

violations (Counts 44-47) in the Fourth Superseding Indictment (DE 248). To force Teyf to

comply with the subpoena in spite of the existing charges would enable the grand jury

investigative process to be used to help the Government prepare for trial. Beverly, 468 F.2d at

743; Dardi, 330 F.2d 316, 336, (2nd Cir. 1964);.

   III.      CONCLUSION

          To date, the Government has sought five different indictments against Mr. Teyf. The

February 22 subpoena appears intended for discovery against an existing defendant (Teyf) now

already subject to a Fourth Superseding Indictment. The Government should be required to

demonstrate otherwise. Such use of the Grand Jury merits close scrutiny by the Court as

indicated in R. Enterprises, Simels, and Thornton, and Moss. Based on the reasons set forth

above and in Defendant’s previous submissions, the motion to compel should be denied.

Additionally, the Court should suppress any evidence obtained as a result of any subpoenas




                                                 10

           Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 10 of 12
issued between the Second and Third Superseding Indictments. The Court also should dismiss

the Third and Fourth Superseding Indictments insofar as they were the product of such abuse.

       Respectfully submitted, this the 16th day of August, 2019.


                                            /s/ F. Hill Allen
                                            F. Hill Allen
                                            THARRINGTON SMITH, L.L.P.
                                            P.O. Box 1151
                                            Raleigh, NC 27602
                                            Phone: (919) 821-4711
                                            Fax: (919) 829-1583
                                            hallen@tharringtonsmith.com
                                            N.C. State Bar No. 18884
                                            Counsel for Defendant


                                            /s/ Robert S. Wolf
                                            Robert S. Wolf
                                            MOSES & SINGER LLP
                                            The Chrysler Building
                                            405 Lexington Ave., 12th Floor
                                            New York, NY 10174-1299
                                            Phone: (212) 554-7825
                                            Fax: (212) 554-7700
                                            rwolf@mosessinger.com
                                            Counsel for Defendant




                                               11

        Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 11 of 12
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August, 2019, I electronically filed the foregoing
DEFENDANT LEONID I. TEYF’S SUPPLEMENTAL ARGUMENTS IN OPPOSITION
TO MOTION TO COMPEL with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to all counsel of record.


                                              /s/ F. Hill Allen          ____
                                              F. Hill Allen
                                              THARRINGTON SMITH, L.L.P.
                                              P.O. Box 1151
                                              Raleigh, NC 27602
                                              Phone: (919) 821-4711
                                              Fax: (919) 829-1583
                                              hallen@tharringtonsmith.com
                                              N.C. State Bar No. 18884
                                              Counsel for Defendant




                                                12

         Case 5:18-cr-00452-FL Document 313 Filed 08/16/19 Page 12 of 12
